DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 12/30/2020 is acknowledged.
No claim is amended.

Priority
The present application does not claim for foreign priority. 
The application has provisional applications 62/474,962 filed on 3/22/2017 and 62/563,445 filed on 9/26/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 1/21/2020 and 4/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendment
Applicant’s response filed on 1/22/2021 is entered for prosecution. Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant's arguments, see page 8-10, filed 1/22/2021, with respect to claim 1 and 11 have been fully considered but are not persuasive.

Regarding claims 1 and 11:
Applicant contends that “the timing and occurrence of the “ceasing executing at least a subset of the first set of functions with the source cell” does not depend on the occurrence of the “executing a second set of functions with the target cell” and that “Ozturk is silent on separate and distinct first and second sets of trigger conditions for the executing functions with the target cell and ceasing execution of functions with the source cell, respectively.” (Page 9). Applicant further contends that “In fact, Ozturk teaches away from said element of the present claims because Ozturk requires the step of configuration and performing procedure on the target base station as a next step in response to the handover or the suspension of functions on the source base station.” (Pages 9-10).
Examiner respectfully disagrees. Ozturk does not disclose a consecutive or sequential series of steps for the handover mechanism because Ozturk discloses a dual link handover which supports transmitting UL data to both the source cell and the target cell, which happens simultaneously (see, Ozturk: para. [0059], “dual RLC/PDCP may be used and UE 115-d may receive data from both cells during handover using different protocol stacks.”) and UE (see, Ozturk: para. [0056-0057], “UE 115-a may refrain from resetting the MAC configuration or reestablishing the PDCP configuration until after a successful RACH procedure is performed with target base station 105-b.”). Thus, the handover mechanism disclosed by Ozturk is not a consecutive series of steps, but is a simultaneous procedure (i.e., dual link handover). Therefore, Ozturk does not teach away from said element of the present claims because the first set of functions and the second set of functions are performed simultaneously (see, Ozturk: para. [0056-0057]). Ozturk teaches separate and distinct first sets of trigger conditions (e.g., an RRC reconfiguration message; a content of connection reconfiguration message associated with a handover from source base station to target base station, para. [0067]) and second sets of trigger conditions (e.g., a content of the connection reconfiguration message after successful access procedure with target cell) for the executing functions with the target cell and ceasing execution of functions with the source cell (e.g., suppressing an RLM procedure, para. [0067]).  
Therefore, the claimed limitation as claimed reads on the disclosure of Ozturk. Further explanations have been added for clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, 11-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozturk et al. (US 2016/0262066 A1, hereinafter Ozturk).

Regarding claim 1:
Ozturk discloses a wireless transmit/receive unit (WTRU) (Fig. 2 UE 115-a) configured to perform phased reconfiguration (para. [0056], “a dual-link handover procedure”) from a source cell (Fig. 2, source base station 105-a) to a target cell (Fig. 2, target base station 105-b), wherein the WTRU is initially connected to the source cell (para. [0056] teaches wherein before the handover, UE may have a protocol stack configured for communications with source base station.), the WTRU comprising: a processor operatively coupled to a transceiver (Fig. 7, Processor 705 and Transceiver 735); the processor and transceiver configured to: 
(para. [0056] teaches wherein UE may have RRC, PDCP, RLC, and MAC layer configurations (i.e., a first set of functions) with source base station before the handover.); 
monitor for a first set of preconfigured trigger conditions and a second set of preconfigured trigger conditions, wherein the first set of preconfigured trigger conditions include uplink (UL) resources in the target cell becoming available (para. [0066] teaches wherein UE and source base station may perform one or more radio link measurements indicating that UE may receive better service by transferring to target base station, and target base station may acknowledge the handover preparation request which indicates the availability of UL resources in the target cell (i.e., a condition of UL resources in the target cell becoming available) (see, para. [0053] teaches wherein target base station makes an admission control decision to ensure that it can meet the quality of service (QoS) standards of the UE and then configures resources for the incoming UE.). Para. [0067] teaches wherein “UE 115-b may receive a connection reconfiguration message associated with a handover from source base station 105-c to target base station 105-d) (i.e., a first set of preconfigured trigger conditions). Para. [0060], “UE115-a may monitor both base stations 105 and my receive PDCP PDUs from both base station 105 using the same logical channel.” Para. [0067] further teaches wherein “the UE 115-b may determine whether the access procedure is successful or unsuccessful based on the content of the connection reconfiguration message” (i.e., monitoring for a second set of preconfigured trigger conditions)); 
execute a second set of functions with the target cell based on detection of at least one of the first set of preconfigured trigger conditions while continuing to execute the first set of functions with the source cell (para. [0056-0057] teach performing a dual-link handover procedure with the target base station, wherein UE may have RRC, PDCP, RLC, and MAC layer configurations (i.e., a second set of functions) with target base station before the handover), wherein the first set of functions and the second set of functions include transmitting UL data (para. [0059] teaches wherein dual RLC/PDCP (i.e., dual connectivity) may be used and UE may receive and transmit data from and to both cells during handover using different protocol stacks.); and 
cease executing at least a subset of the first set of functions with the source cell based on detection of at least one of the second set of preconfigured trigger conditions (para. [0057] teaches wherein UE may suspend RLM measurements for the source base station during the handover (i.e., ceasing execution of a subset of the first set of functions with the source cell). Para. [0067] teaches UE may suppress an RLM procedure with the source cell based on the successful or unsuccessful connection reconfiguration message. Para. [0059], “A successful RACH procedure for target base station 105-b may be a trigger point to switch RLC/PDCP.” (i.e., the second set of preconfigured trigger conditions)).
	
Regarding claim 2:
As discussed above, Ozturk teaches all limitations in claim 1.
	Ozturk further teaches wherein the processor and transceiver are further configured to receive, from the source cell, the first set of preconfigured trigger conditions and the second set of preconfigured trigger conditions in at least one control message (see, Ozturk: para. [0056-0057] teach a handover mechanism wherein UE may be moving from one geographic area to a different coverage area and before the handover, UE has a protocol stack configured for communications with source base station. UE has RRC (Radio Resource Control), PDCP (Packet Data Convergence Protocol), RLC (Radio Link Control), and MAC layer configurations which are control messages through which the first set of preconfigured trigger conditions and the second set of preconfigured trigger conditions are received from the source cell. Para. [0066] teaches some examples conditions wherein UE and source base station perform radio link measurements (i.e., one of the first preconfigured trigger conditions) and target base station acknowledges the handover preparation request (i.e., one of the second preconfigured trigger conditions) and para. [0053] teaches wherein the preconfigured trigger conditions are passed on to the UE by the source base station.).

Regarding claim 3: 
As discussed above, Ozturk teaches all limitations in claim 1.
Ozturk further teaches wherein the processor and transceiver are further configured to send a feasibility notification when the WTRU can simultaneously receive and process transmissions from the source cell and the target cell (see, Ozturk: para. [0056] teaches wherein UE transmits an indication of a dual link handover capability (i.e., a feasibility notification) to the source base station, and a data transmission may be received base at least in part on the indication.).

Regarding claim 4:
As discussed above, Ozturk teaches all limitations in claim 1.
	Ozturk further teaches wherein each of the first set of functions and the second set of functions further include at least one of the following functions: monitoring for UL grants; monitoring scheduling requests (SRs); monitoring for buffer status reports (BSRs); transmitting channel quality indicator (CQI) information; monitoring for downlink (DL) grant; monitoring for DL or data; transmitting UL acknowledgment/negative acknowledgment (ACK/NACK); transmitting signaling radio bearers (SRBs); entering discontinuous reception (DRX) mode; performing radio link monitoring (RLM); updating system information (sysinfo); or monitoring for paging (see, Ozturk: para. [0060] teaches wherein UE monitors both base stations and receives PDCP PDUs from both base station using the same logical channel. Para. [0051] teaches wherein UE performs RLM measurements. Para. [0057] teaches wherein UE may continue receiving data and sending HARQ or CSI feedback. Para. [0072] teaches wherein UE updates system information (e.g., resetting MAC and/or RLC configurations, or reestablishing a PDCP configuration, etc.)).

Regarding claim 5:
As discussed above, Ozturk teaches all limitations in claim 1.
	Ozturk further teaches wherein the first set of preconfigured trigger conditions further includes at least one of the following conditions: UL data is available for transmission in the target cell; or at least one signaling radio bearer (SRB) is established in the target cell (see, Ozturk: para. [0069-0070] teach wherein the UE transmits an RRC reconfiguration request to target base station and performs a successful access procedure base on receiving the connection reconfiguration message, and the base station transmits a UL grant information and timing adjustment information to UE, which is equivalent to at least one signaling radio bearer (SRB) is established in the target cell.).

Regarding claim 6:
As discussed above, Ozturk teaches all limitations in claim 1.
	Ozturk further teaches wherein the second set of preconfigured trigger conditions includes: all pending snapshot data for the source cell is transmitted; UL resources in the source cell are released; explicit indication to discontinue functions to the source cell is received; packet latency in the source cell is above (see, Ozturk: para. [0072-0073] teach wherein source base station receives a handover execution message from target base station after UE performs a successful access procedure for target base station and source base station may stop transmitting subsequent message to UE based on receiving the handover execution message (i.e., SRB1/SRB2 is released or suspended in the source cell.)).

Regarding claim 8:
As discussed above, Ozturk teaches all limitations in claim 1.
	Ozturk further teaches wherein the processor and transceiver are further configured to suspend first primary signaling radio bearers (SRBs) with the source cell and establish second primary SRBs with the target cell based on at least one of a third set of preconfigured conditions, wherein the third set of preconfigured conditions include completing a random access procedure in the target cell (see, Ozturk: para. [0069-0073] teach wherein UE transmits an RRC reconfiguration request (e.g., according to a RACH procedure) to target base station and resets MAC and/or RLC configurations, or reestablishes a PDCP configuration for communications with target base station based on the successful access procedure, and source base station stops transmitting subsequent message to UE base on receiving the handover execution message from target base station (i.e., suspending first primary signaling radio bearers (SRBs) with the source cell and establishing second primary SRBs with the target cell.)).

Regarding claim 10:
As discussed above, Ozturk teaches all limitations in claim 1.
	Ozturk further teaches wherein the processor and transceiver are further configured to maintain at least one primary signaling radio bearer (SRB) with the source cell and establish a temporary secondary SRB with the target cell based on at least one of a third set of preconfigured conditions, wherein the third set of preconfigured conditions include UL resources becoming available in the target cell (see, Ozturk: para. [0056] teaches wherein a dual-link handover procedure enables UE to continue communicating with source base station until it is ready to transfer communications to target base station. Para. [0068-70] teaches that source base station may continue to send data transmissions (corresponding to RLC PDUs) to UE (i.e., maintaining at least one primary SRB with the source cell) after receiving the connection reconfiguration message. While still being connected with source base station, UE transmits an RRC reconfiguration message request to target base station (i.e., establishing a temporary secondary SRB with the target cell) and performs a successful procedure with target base station based on the connection reconfiguration message. Target base station transmits configuration information such as UL grant information and timing adjustment information to UE, which means that UL resources are available in the target base station.).

Regarding claim 11:
Claim 11 is directed towards a method that follows the same steps described in claim 1. As such, claim 11 is rejected under similar rationale to claim 1.

Regarding claim 12: 
	Claim 12 is directed towards a method that follows the same steps described in claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 13:
Claim 13 is directed towards a method that follows the same steps described in claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 14:


Regarding claim 15:
Claim 15 is directed towards a method that follows the same steps described in claim 5. As such, claim 15 is rejected under similar rationale to claim 5.	

Regarding claim 16:
Claim 16 is directed towards a method that follows the same steps described in claim 6. As such, claim 16 is rejected under similar rationale to claim 6.

Regarding claim 18:
Claim 18 is directed towards a method that follows the same steps described in claim 8. As such, claim 18 is rejected under similar rationale to claim 8.

Regarding claim 20:
Claim 20 is directed towards a method that follows the same steps described in claim 10. As such, claim 20 is rejected under similar rationale to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Chen et al. (US 2016/0277987 A1, hereinafter Chen).

Regarding claim 7:
As discussed above, Ozturk teaches all limitations in claim 1.
	Ozturk does not explicitly teach wherein the processor and transceiver are further configured to release UL resources in the source cell when at least one of the following conditions is true: the WTRU is no longer UL time aligned in the source cell; a cell quality of the source cell based on reference signal measurements is below a threshold; or a radio link failure (RLF) occurs in the source cell.
In the same field of endeavor, Chen teaches wherein the processor and transceiver are further configured to release UL resources in the source cell when at least one of the following conditions is true: the WTRU is no longer UL time aligned in the source cell; a cell quality of the source cell based on reference signal measurements is below a threshold; or a radio link failure (RLF) occurs in the source cell (see, Chen: para. [0085-0090] teach wherein the WTRU is configured to carry out releasing all radio resources related to the secondary eNB (i.e., source cell) upon detection of a failure (e.g., a radio link failure (RLF), a failure of a SR (Scheduling Request), and/or an expiry of a TAT (Time Alignment Timer).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozturk to include the teachings of Chen in order to fall back to a single connectivity mode, to notify the network via another base station that does not experience that failure and, in turn, to improve overall efficiency of the utilization of system resources, especially over the air interface (see, Chen: Para. [0095-0100]). 

Regarding claim 17:
Claim 17 is directed towards a method that follows the same steps described in claim 7. As such, claim 17 is rejected under similar rationale to claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Huawei, HiSilicon (“DC based NR scheme for 0ms interruption handover”, 3GPP TSG-RAN WG2 #99, R2-1708877, August 21-25, 2017, hereinafter Huawei).

Regarding claim 9:
As discussed above, Ozturk teaches all limitations in claim 8.
Ozturk does not explicitly teach wherein the processor and transceiver are further configured to: remove the first primary SRBs with the source cell once 
	In the same field of endeavor, Huawei teaches wherein the processor and transceiver are further configured to: remove the first primary SRBs with the source cell once the second primary SRBs with the target cell are established (see, Huawei: Section 2.1, Step 2 teaches wherein as the target gNB is added as S-gNB in advance (i.e., once the second primary SRBs with target cell is established), the RLC and MAC layer are initialized in the target cell and the UE only establishes MAC and RLC layer for target cell utilizing split bearer. In other words, a role change is performed which means that the first primary SRBs with the source cell is removed and the second primary SRBs with the target cell becomes the first primary SRBs (i.e., RRC, PDCP and the RAN-CN connection are relocated from the source cell to the target cell.); and send a role change indication control message to the target cell (see, Huawei: Section 2.1, Step 2 teaches wherein once the role change is triggered, the source gNB may provide a security key (i.e., a role change indication control message) to the garget gNB.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozturk to include the teachings of Huawei in order to perform role change between the source cell and the target cell without RACH and L2 reset/reestablishment (see, Huawei: Section 2.1 and Proposal 1). 

Regarding claim 19:
Claim 19 is directed towards a method that follows the same steps described in claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 2471   

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471